Case 0:19-cv-61718-MGC Document 8 Entered on FLSD Docket 10/30/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-61718-Civ-COOKE/HUNT

 CESAR EDUARDO PULLAS, et al.,

        Plaintiffs,

 v.

 CRYSTAL CLEAR COMMUNICATIONS INC., et al.,

       Defendants.
 ______________________________________________/

               ORDER GRANTING DEFENDANTS’ MOTION
        TO COMPEL ARBITRATION AND STAY JUDICIAL PROCEEDINGS

        THIS MATTER is before the Court on Defendants’ Motion to Compel Arbitration

 and Stay Judicial Proceedings and, If Arbitration is Denied, for Enlargement of Time to

 Respond to Complaint (ECF No. 7). On July 11, 2019, Plaintiffs filed a complaint against

 Defendants alleging violation of the Fair Labor Standard Act (FLSA) (ECF No. 1). Prior to

 the filing of the complaint, the Parties signed Dispute Resolution Agreements (ECF No. 7-

 1). These agreements contain an “Agreement to Arbitrate” provision that states the

 employees will “agree to arbitrate any and all disputes, claims, or controversies” the

 employees “may attempt to bring under the […] Fair Labor Standards Act.” Id. Based on

 this provision, Defendants now move this Court to enforce the arbitration agreements

 present between the Parties and compel the Parties to arbitration.

        The agreements are enforceable under the Federal Arbitration Act. See Weeks v.

 Harden Mfg. Corp., 291 F.3d 1307, 1313 (11th Cir. 2002) (“Courts have consistently found

 that claims arising under federal statutes may be the subject of arbitration agreements and

 are enforceable under the FAA.”). Further, Plaintiffs have not filed a response in opposition
Case 0:19-cv-61718-MGC Document 8 Entered on FLSD Docket 10/30/2019 Page 2 of 2



 to Defendants’ motion, and the time to do so has passed. See S.D. Fla. L.R. 7.1(c) (Failure

 to serve an opposing memorandum of law within 14 days of the service of a motion “may

 be deemed sufficient cause for granting the motion by default.”)

         Accordingly, it is ORDERED and ADJUDGED that Defendants’ Motion to

 Compel Arbitration and Stay Judicial Proceedings (ECF No. 7) is GRANTED. The Parties

 are ORDERED to binding arbitration in accordance with the terms set forth in the Dispute

 Resolution Agreements (ECF No. 7-1). This case is STAYED pending the resolution of

 binding arbitration. The Clerk shall administratively CLOSE this matter. All pending

 motions, if any, are DENIED as moot.

         DONE and ORDERED in chambers, at Miami, Florida, this 30th day of October

 2019.




 Copies furnished to:
 Patrick M. Hunt, U.S. Magistrate Judge
 Counsel of record
